DAVENÉ D. WALKER
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044–7611
Telephone: (202) 353-9213
Facsimile: (202) 305–0506
davene.walker@usdoj.gov

RICKEY D. TURNER, JR.
U.S. Department of Justice
Environment and Natural Resources Division
Wildlife and Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Telephone: (303) 844-1373
Facsimile: (303) 844-1350
rickey.turner@usdoj.gov

Attorneys for Federal Defendants


                     IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


FRIENDS OF ALASKA NATIONAL               )
WILDLIFE REFUGES, et al.,                )
                                         )   CASE NO. 3:19-cv-00216-JWS
       Plaintiffs,                       )
                                         )
               v.                        )
                                         )   FEDERAL DEFENDANTS’
DAVID BERNHARDT, et al.,                 )   NOTICE OF LODGING THE
                                         )   ADMINISTRATIVE RECORD
       Federal Defendants,               )
                                         )
               and                       )
                                         )
KING COVE CORPORATION, et al.,           )
                                         )
       Intervenor-Defendants.            )
                                         )




         Case 3:19-cv-00216-JWS Document 25 Filed 12/20/19 Page 1 of 4
          Please take notice that Federal Defendants is now electronically filing their

administrative record supporting the agency action at issue in this case through ECF. The parties

conferred and agreed that the more than 234,000 pages compiled in 2014 for the record from

Agdaagux Tribe of King Cove v. Jewell, Case No. 3:14-cv-0110-HRH, may be relied on by either

party as part of the record in this case without producing another copy to Plaintiffs. These

documents were also manually lodged with the Court on a hard drive and served on the same

parties as in this case in Friends of Alaska National Wildlife Refuges v. Bernhardt, Case No.

3:18-cv-00029-SLG. 1 As outlined in L. Civil R. 16.3(1)(B)(ii), the parties will prepare an

appendix containing copies of any portions of the 2014 record documents that are cited in their

briefs.

          This filing also includes the Certification of Federal Defendants’ administrative record,

attached hereto as Exhibit A, with the indices to the administrative record, attached to the

Certification as Exhibits 1 and 2.

          Dated this 20th day of December, 2019.

                                                JEAN E. WILLIAMS
                                                Deputy Assistant Attorney General
                                                Environment and Natural Resources Division


                                                /s/ Davené D. Walker
                                                DAVENÉ D. WALKER
                                                Trial Attorney
                                                United States Department of Justice
                                                Environment and Natural Resources Division
                                                Natural Resources Section
                                                P.O. Box 7611
                                                Washington, DC 20044-7611
                                                Telephone: (202) 353-9213
                                                Facsimile: (202) 305–0506


1
 Undersigned counsel has confirmed that the hard drive is still available in the clerk’s office in
Case No. 3:18-cv-00029-SLG.
                                                   2

            Case 3:19-cv-00216-JWS Document 25 Filed 12/20/19 Page 2 of 4
                           davene.walker@usdoj.gov

                           RICKEY D. TURNER, JR.
                           Trial Attorney
                           U.S. Department of Justice
                           Environment and Natural Resources Division
                           Wildlife and Marine Resources Section
                           999 18th Street, South Terrace, Suite 370
                           Denver, CO 80202
                           Telephone: (303) 844-1373
                           Facsimile: (303) 844-1350
                           rickey.turner@usdoj.gov




                              3

Case 3:19-cv-00216-JWS Document 25 Filed 12/20/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 20, 2019, a copy of the foregoing Federal

Defendants’ Notice of Lodging the Administrative Record was filed electronically with the Clerk

of Court using the CM/ECF system. Notice of this filing will be sent to all counsel of record by

operation of the court’s electronic filing system.



                                              /s/ Davené D. Walker
                                              Davené D. Walker, Trial Attorney
                                              U.S. Department of Justice




                                                     4

         Case 3:19-cv-00216-JWS Document 25 Filed 12/20/19 Page 4 of 4
